Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 06/30/2021. Claims 1 and 11 have been amended. Claims 1-18 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a system for establishing coherency between a first data source and a second data source. The detailed implementation indicates: (1) A computer implemented method (CIM) establishing data coherency between a first data source and a second data source, with the first and the second data source have different structures, the CIM comprising: providing a first data source of a first format and a related first log file; (2) Providing a second data source of a second format and a related second log file, determining a first entry in the first log file where there is a semantic inconsistency between the first data source and the first entry of the first log file; (3) Storing the first entry as a first read barrier; (4) Determining a second entry in the second log file where there is a semantic consistency inconsistency between the second data source and the second entry of the second log file, storing the second entry as a second read barrier, and (5) Building a third data set derived from data of the first data source and data of the second data source, and being coherent with them, using data from the first data source up to the first read barrier and data from the second data source up to the second read barrier.

Pertinent Art
3.	Botev et al, US 20190171650, discloses improving data synchronization and integration of heterogeneous databases distributed across enterprise and cloud using bi-directional transactional bus of asynchronous change data system, wherein the process comprises running a change capture data, running an initial bulk load of all data in a source system, applying all change transactions to a particular transaction id, removing a reappearance of a record using keys that handle de-duplication of entries. The transaction boundaries are preserved as part of the change capture data.

	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


~TBD~


Hung Le
07/12/2021

/HUNG D LE/Primary Examiner, Art Unit 2161